Citation Nr: 1428272	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for central disk herniation at L4-L5.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the claims on appeal.


REMAND

The Board notes that on his October 2013 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at a hearing before a Veterans Law Judge sitting at the Board's offices in Washington, D.C.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2013).  This request was made prior to the appeal's certification to the Board.  However, in a March 2014 letter, the Veteran requested instead that he be provided a hearing at the West Palm Beach VA Medical Center.  The Veteran's representative clarified in a June 2014 letter that the Veteran would be satisfied with a videoconference.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2013).  The case will therefore be remanded to the St. Petersburg RO so that it may schedule a videoconference hearing before a Veterans Law Judge, to take place at the West Palm Beach VA Medical Center, and send notice of the hearing to the Veteran and his representative.  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board.  The hearing is to be facilitated by the West Palm Beach VA Medical Center as requested by the Veteran in his March 2014 letter.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



